PER CURIAM
Claimant petitions for review of our opinion. 124 Or App 663, 862 P2d 1327 (1993). We treat the petition as one for reconsideration. Former ORAP 9.15(1); ORAP 1.10. We grant the motion in order to address claimant’s contention that our opinion is “fatally flawed,” because we stated that the Board found that “the October claim was based on a new, separate exposure to psittacosis, and that that infection was not a continuation of the disease contracted in February.” 124 Or App at 666. She contends that the Board did not make those findings.
Claimant is mistaken. Even if her contention was supported by the April, 1991, order she cites, that order is not before us on review. In this case, claimant petitioned for review of a November 6, 1992, Board order adopting the referee’s December 27, 1991, order. The referee found that claimant was an irregular employee “at the time that she had a new bout of psitticosis [sic] in the fall of 1989,” and that “[h]er condition in the fall of 1989 was not a continuation of her EBI accepted condition[.]” (Emphasis supplied.) Substantial evidence in the record supports those findings.
Reconsideration allowed; opinion adhered to.